Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed January 31st, 2022, in which Claims 1, 3, 4, 6, 8-17, 25, 29, and 30 are amended.  The amendments have been entered.  Claims 1, 3, 4, 6, 8-17, 20, and 22-20 were pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In Claim 1:
…wherein, under control of the controller circuit, the pooling operation is performed on two or more completed convolution output values among the convolution output values while performing the convolution operation on uncompleted convolution output values among the convolution output values; …

In Claim 17:
…wherein the pooling operation is performed on two or more completed convolution output values among a plurality of convolution output values while performing the convolution operation on uncompleted convolution output values among the plurality of convolution output values; …


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claims 1 and 17 are considered allowable since when reading the claim in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the claims, including at least:
In Claims 1 and 17:
	… wherein … the pooling operation is performed on two or more completed convolution output values among … convolution output values while performing the convolution operation on uncompleted convolution output value among the … convolution output values;
	and wherein the address map is in each layer and includes … remapped address mapping information received from a control circuit which maps an address of a layer output register of an output unit to an address of a layer input register of an input unit for subsequent layers. 

	Specifically, the combination of an address map for each layer that remaps inputs and outputs of a layer, where the convolution and pooling layers are concurrently processing completed and uncompleted convolution output values was not uncovered in the prior art.
The closest prior art of record is Brothers (US PG Pub 2017/0011288), which teaches a convolutional neural network accelerator with a control unit, convolutional processing units, pooling units, process elements for multiply-and-accumulate operations, and data transfer based on output identification values, including an address map register.  However, the address map register of Brothers does not have remapped address mapping information as recited by the claim language, and does not have remapped address mapping information that can function in tandem with simultaneous parallel convolution and pooling operations, where pooling occurs while convolution on uncompleted convolution output values is also occurring.  Gokhale, “Nn-X – a hardware accelerator for convolutional neural networks” teaches parallel pooling and convolutional operations, but does not teach the address remapping information required by the claim language.
Examiner further notes that the means-plus-function interpretations of certain limitations in the previous non-final office action have been overcome by current claim amendments.  No limitations in the allowed claim language are interpreted under 35 U.S.C. 112(f).
	When taken as a whole, the dependent claims have been found allowable at least of the above features recited in the independent claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104. The examiner can normally be reached Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M SMITH/            Primary Examiner, Art Unit 2122